     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                              Case No. 2:19-cv-02514
               Plaintiff,

       v.

CATHY PARKES d/b/a LEVEL UP RN

               Defendant.


                         MEMORANDUM IN SUPPORT OF
              PLAINTIFF’S MOTION TO AMEND THE PRETRIAL ORDER

I.     INTRODUCTION

       Pursuant to Federal Rules of Civil Procedure 15(a) and 16(b)(4), Local Rules 7.1 and

15.1, and the Court’s February 25, 2021 Minute Order (Doc. No. 245), Plaintiff Assessment

Technologies Institute, LLC (“ATI”) respectfully seeks leave of Court to amend the Pretrial

Order (Doc. No. 234) to supplement its existing copyright infringement and trade secret

misappropriation claims against Defendant Cathy Parkes d/b/a Level Up RN’s (“Defendant” or

“Parkes”).1




1
  ATI has attached a copy of its proposed Amended Pretrial Order (“APO”) as Exhibit A to the
Declaration of Andrew S. Ong (“Ong Decl.”) pursuant to D. Kan. R. 15.1 (a)(2); a redline
comparison between the proposed APO and the Court’s Pretrial Order is attached as Exhibit B. A
Word copy of the proposed APO will be submitted to chambers per D. Kan. R. 5.4.4(e). In this
motion, ATI seeks leave of Court to amend the Pretrial Order, rather than its Complaint, given
that the Pretrial Order “supersedes all pleadings and controls the subsequent course of this case.”
Doc. No. 234 at 1. To the extent the Court prefers that ATI file a proposed amended Complaint
in lieu of, or in addition to, the APO, ATI is prepared to do file a proposed amended Complaint
consistent with the proposed amendments/allegations set forth in the APO.
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 2 of 20




       Specifically, with respect to the copyright claim, ATI’s current claim alleges Parkes

infringes ATI’s copyrights in its 2016 Review Modules. ATI seeks to amend this claim to also

allege infringement of ATI’s copyrights in its 2013 Review Modules based on recently produced

discovery and deposition testimony from Parkes. With respect to the trade secret claim, ATI’s

current claim alleges Parkes misappropriates ATI’s trade secrets by publishing videos telling her

viewers what they can expect to see on ATI Proctored Exams. ATI seeks to amend this claim to

also allege misappropriation based on Parkes’ recent deposition admissions that she is telling

students what they can expect to see on ATI Practice Exams.

       ATI’s motion is premised on two recent developments in this case: (1) documents

withheld by Parkes until November and mid-December 2020 that constitute evidence supporting

the proposed amendments described above; and (2) admissions made by Parkes at her December

17, 2020 deposition.

       Because these crucial factual developments occurred long after the April 17, 2020

deadline to amend pleadings in this case, and just a few months prior to the close of fact

discovery, good cause exists under Rule 16(b)(4) to permit ATI to amend the Pretrial Order for

the narrow purpose of supplementing its copyright and trade secret claims based on these new

documents and key admissions by Parkes.

       ATI’s narrow amendment is also proper under Rule 15(a)(2), which requires leave to

amend be “freely give leave when justice so requires,” as is the case here. ATI’s motion is

timely based on Parkes’ December 17, 2020 deposition testimony and her November and

December 2020 document productions, and Parkes cannot credibly argue either futility or

prejudice based on the narrow proposed amendments.




                                                 2
      Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 3 of 20




       Accordingly, the Court should grant ATI’s request for leave to file the Amended Pretrial

Order attached as Exhibit A to the Ong Declaration.

II.    RELEVANT BACKGROUND

       The Court is familiar with the litigation history of this matter, so ATI will only briefly

summarize the relevant background.

       A.     ATI’s Complaint and the Court’s Preliminary Injunction Order.

       Parkes started her infringing “Pass the ATI” business (which was subsequently changed

to “Level Up RN” after ATI sent a trademark infringement cease-and-desist letter to Parkes) in

or around November 2017, which subsequently included the creation and publication of the

infringing Parkes Videos on her “Pass the ATI” YouTube channel and her sale of the infringing

“Pass the ATI” Parkes Study Cards in or around May 2018. See Doc. No. 1 ¶¶ 44–46. ATI

initiated this action against Parkes on August 27, 2019. In its Complaint, ATI alleged, among

other claims and allegations, that (1) the Parkes Study Cards and Videos infringed ATI’s

copyrights in the 2016 versions of the ATI Review Modules for the nine topics that are tested on

the ATI Proctored Exams, and (2) Parkes misappropriated ATI’s trade secrets by tipping students

to answers on ATI Proctored Exams. Id. ¶¶ 32, 38–72, 85–97, 98–121.

       On September 12, 2019, ATI filed a motion for a preliminary injunction. See Doc. No.

14. ATI submitted exhibits showing that (1) the Parkes Study Cards copied the selection,

organization, and arrangement of nursing information, and other specific ATI-developed content

from ATI’s 2016 ATI Review Modules (see Doc. Nos. 34-7 to 34-25), and (2) the Parkes Videos

disclosed answers to specific questions on certain ATI Proctored Exams (see Doc. No. 34-28).




                                                 3
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 4 of 20




Following a full-day evidentiary hearing on November 12, 2019,2 the Court issued an order

granting in part ATI’s motion for preliminary injunction, finding that seven out of nine sets of

the Parkes Study Card decks likely infringed ATI’s copyrights in the 2016 Review Modules and

that all of the Parkes Videos identified at Doc. No. 34-28 likely misappropriated ATI’s trade

secrets in the ATI Proctored Exams. See Doc. No. 59.

       B.      Parkes Withholds Key Documents From ATI Until November and December
               2020.

       ATI propounded its First Set of Requests for Production and First Set of Interrogatories

on February 5, 2020, which included requests for “ALL DOCUMENTS and materials that

[Parkes] used or relied on to create the PARKES VIDEOS [and] STUDY CARDS” and a

description of all facts and circumstances regarding Parkes creation of her infringing Study

Cards and Videos, including the materials she relied on and process she used to create her

infringing materials. See Ong Decl., Exs. D (RFP Nos. 6–7) and E (Interrogatory Nos. 3–4).

Due to the COVID-19 pandemic and an unsuccessful attempt at mediation, the parties agreed to

continue certain discovery deadlines. On May 21, 2020, Parkes agreed to produce “all

documents and materials that Parkes used or relied upon to create the videos and study cards at

issue.” Id., Ex. F (5/20/20 email at 7:17 p.m. and 5/21/20 email at 10:38 a.m.) (emphasis added).

       On July 31, 2020, Parkes responded to ATI’s First Set of Requests for Production and

First Set of Interrogatories and admitted that she “made notes alongside highlighted facts [in her

ATI Review Modules] with her tricks/hints for remembering the information” and then used her



2
 Prior to the preliminary injunction hearing, ATI asked Parkes to sit for a deposition. ATI also
asked Parkes to make herself available for cross-examination at the preliminary injunction
hearing on November 5, 2019. Parkes refused both requests and did not even attend the
preliminary injunction hearing. See Ong Decl., Ex. C (excerpts of the transcript of the December
17, 2020 deposition of Cathy Parkes (“Parkes Dep.”)) at 28:5-29:23.

                                                 4
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 5 of 20




ATI Review Modules to create her Study Cards and Videos. Id., Exs. G–H. Notwithstanding

these clear admissions that she copied ATI’s Review Modules, Parkes did not produce any

copies of her ATI Review Modules on July 31, 2020. Id. ¶¶ 9, 11, Exs. G, I–J.

       Following further meet-and-confer efforts, Parkes produced some—but not all—of her

highlighted ATI Review Modules on November 6, 2020. Id. ¶ 12, Ex. K. Specifically, Parkes’

November 6, 2020 production did not include her ATI Nursing Leadership Review Module

(2013 or 2016 versions). Id. After further follow up from ATI, Parkes finally produced those

documents on December 16, just hours before Parkes’ deposition. Id. ¶ 13, Ex. L.

       C.     At Her December 17, 2020 Deposition, Parkes Admits Using the 2013 ATI
              Review Modules to Create Her Infringing Study Cards and Videos and
              Disclosing Confidential Information She Saw on ATI’s Practice Exams.

       Parkes was deposed in this case on December 17, 2020. During her deposition, Parkes

admitted (1) that she made highlights directly in the 2013 and 2016 ATI Review Modules that

she produced in November-December 2020 and then used those highlighted ATI Review

Modules to create her infringing Study Cards and Videos, and (2) that she was disclosing

information she saw on ATI’s Practice Exams in her Videos.

       For example, with respect to copying ATI’s 2013 Pharmacology Review Module, Parkes

admitted as follows:




3
 Parkes’ highlighted/annotated copies of her 2013 ATI Pharmacology Review Module that she
produced in this case were introduced as Exhibit 38 at her December 17, 2020 deposition. See
Ong Decl., ¶ 16, Ex. O.

                                               5
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 6 of 20




Parkes Dep. at 259:9–260:9. And with respect to copying ATI’s 2013 Community Health

Nursing Review Module, Parkes admitted as follows:




Id. at 234:16–235:17. Parkes made the same admissions as to the 2013 and 2016 versions of her

copies of the other ATI Review Modules. 5


4
 Parkes’ highlighted copies of her 2013 ATI Community Health Nursing Review Module that
she produced in this case were introduced as Exhibit 27 at her December 17, 2020 deposition.
See Ong Decl., ¶ 17, P.
5
 See Parkes Dep. at 148:1–149:24 (further admissions regarding 2013 and 2016 ATI
Community Health Nursing Review Module); 170:2–21 (2013 ATI Pharmacology Review

                                              6
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 7 of 20




       And, for example, with respect to disclosing questions and answers from the ATI Practice

Exams in her Videos, when Parkes was presented with a transcript of her video showing that she

tells viewers what they should expect to see on an ATI “Community Health Nursing exam,” she

admitted she was telling her viewers what she saw on ATI Community Health Practice Exams:




Parkes Dep. at 150:1–23. Parkes made similar admissions with respect to her other Videos

where she tells her viewers what they can expect to see on their ATI exams.6

       D.     Following Parkes’ Deposition Admissions, and Following Additional
              Productions by Parkes, ATI Serves Supplemental Interrogatory Responses.

       Following Parkes’ December 17, 2020 deposition, Parkes produced hundreds of copies of

Parkes Videos that were in Parkes’ possession and not made available to ATI until after Parkes’



Module); 164:15–166:18 and 242:4–244:24 (2013 and 2016 ATI Medical Surgical Nursing
Review Modules); 175:15–176:16 and 235:18–238:2 (2013 and 2016 ATI Nursing Leadership
Review Modules); 179:17–182:14 and 255:15–259:1 (2013 and 2016 ATI Nutrition for Nursing
Review Module); 184:2–186:21 and 238:3–241:20 (2013 and 2016 Maternal Newborn Nursing
Review Module); 229:16–233:13 (2013 and 2016 ATI Nursing Fundamentals Review Modules);
244:25– 248:20 (2013 and 2016 ATI Mental Health Review Module); and 249:10–255:9 (2013
and 2013 Nursing Care of Children Review Modules).
6
 See Parkes Dep. at 145:23–147:19, 157:17–159:15, 166:19–167:20, 176:23–179:11, 182:2–
183:7, 184:2–186:21, 190:22–196:2 (containing similar admissions from Parkes that her videos
disclosed specific content, including questions and/or answers on ATI Practice Exams).

                                               7
       Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 8 of 20




deposition. See Ong Decl. ¶ 14, Ex. M. Thereafter, on January 29, 2021, ATI served

supplementary responses to Parkes’ Interrogatory Nos. 5–6 (to identify specific instances of

Parkes’ misappropriation of ATI trade secrets relating to the ATI Practice Exams) and 7–8 (to

identify the specific 2013 ATI Review Modules that Parkes admitted during her deposition that

she copied, as well her highlighted/annotated copies of the 2013 ATI Review Modules that she

produced leading up to, and including the night before, her deposition). See id., Ex. N.

        At the pretrial conference on February 17, 2021, Parkes objected to the parts of the

proposed pretrial order where ATI described its trade secret misappropriation claim premised on

Parkes’ disclosure of information on ATI’s Practice Exams on the ground that those claims were

outside of the existing pleadings. See Doc. No. 234 at 17 n.2 (sustaining Parkes’ objection in

part on the basis that “no motion to amend has been granted” at that time).7 The Court suggested

ATI would need to move to amend. After ATI notified the Court that it intended to seek leave to

file an amended pretrial order, the Court issued orders requiring ATI to file the instant motion by

March 5, 2021, continuing the dispositive motion deadline from March 5, 2021 to June 7, 2021,

and setting a new trial date for April 5, 2022. See Doc. Nos. 245–46.

III.    LEGAL STANDARD

        When the deadline for amending pleadings set in the scheduling order has passed, the

party seeking leave to amend must (1) demonstrate good cause for modifying the scheduling

order under Rule 16(b)(4), and (2) satisfy the standards for amendment under Rule 15(a). See



7
  Parkes did not raise any objections in the proposed pretrial order regarding ATI’s reliance upon
the 2013 Review Modules as a basis for its copyright claim but indicated that she would move to
strike such references from ATI’s supplemental responses to Interrogatory Nos. 7–8. As Parkes
did in fact move to strike ATI’s references to the 2013 Review Modules for its copyright claim
from those discovery responses (see Doc. No. 229), ATI seeks amendment of the Pretrial Order
to include the 2013 Review Modules and will concurrently oppose Parkes’ motion to strike.

                                                 8
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 9 of 20




Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014). A

motion seeking leave to supplement or add “new claim[s] to the pretrial order [is] the equivalent

of asking leave to amend [a] complaint, and must be evaluated by the court under the standards

set forth in Rule 15(a).” Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006).

       Rule 16(b)(4) provides that a scheduling order “may be modified only for good cause and

with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “To establish good cause under Rule

16(b)(4), the moving party must show that the deadline could not have been met even if it had

acted ‘with due diligence.’” Miller v. Union Pac. R.R., No. 06-2399-JAR-DJW, 2008 WL

4271906, at *2 (D. Kan. Sept. 12, 2008) (footnote and citation omitted). “Good cause is likely to

be found when the moving party has been generally diligent, the need for more time was neither

foreseeable nor its fault, and refusing to grant the continuance would create a substantial risk of

unfairness to that party.” Walker v. Corizon Health, Inc., No. 17-2601-DDC-KGG, 2020 WL

2473706, at *3 (D. Kan. May 13, 2020) (citation and internal quotation marks omitted). “The

‘good cause requirement may be satisfied, for example, if a plaintiff learns new information

through discovery or if the underlying law has changed.’” Id. (citation omitted).

       Rule 15(a)(2) provides that, once a responsive pleading has been filed, “a party may

amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R.

Civ. P. 15(a)(2). Rule 15(a)(2) also specifies that the court “freely give leave when justice so

requires.” Id. “Nonetheless, a court may refuse to grant leave to amend based on ‘undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of amendment.’” Carefusion 213, LLC v. Prof’l Disposables, Inc.,

No. 09-2616-KHV-DJW, 2010 WL 4004874, at *3 (D. Kan. Oct. 12, 2010) (citation omitted).



                                                 9
      Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 10 of 20




Whether to permit an amendment to pleadings is “within the sound discretion” of the Court. Id.

“In exercising its discretion, the court must keep in mind that the Federal Rules of Civil

Procedure are designed to facilitate decisions on the merits rather than on pleading

technicalities.” Id. at *4 (citation omitted). Notably, “the Tenth Circuit has recognized that Rule

15 is intended ‘to provide litigants ‘the maximum opportunity for each claim to be decided on its

merits rather than on procedural niceties.’’” Id. (citing Minter, 451 F.3d at 1204 (quoting Hardin

v. Manitowoc–Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)).

IV.     ARGUMENT

        Here, as shown below, ATI satisfies the requirements for requesting leave to amend

under both Rules 16(b)(4) and 15(a).

        A.     “Good Cause” Exists Under Rule 16(b)(4) to Amend the Pretrial Order.

        ATI satisfies the “good cause” standard under Rule 16(b)(4) for at least two reasons.

        First, ATI could not have amended its Complaint by April 17, 2020 to supplement its

copyright infringement and trade secret claims based on the 2013 Review Modules and the ATI

Practice Exams, respectively, because the source of the necessary information—Defendant Cathy

Parkes—did not even begin participating in discovery until months after that date. Prior to April

17, 2020, Parkes refused to make herself available for a deposition prior to the preliminary

injunction hearing and refused to make herself available for cross-examination at the preliminary

injunction hearing. See Parkes Dep. at 28:5-29:23. Instead, the only testimony Parkes provided

prior to April 17, 2020 was her declaration in opposition to ATI’s preliminary injunction motion.

See Doc. No. 28-1. Her declaration does not reveal her use of the 2013 ATI Review Modules to

create her infringing Study Cards and Videos and it does not say that Parkes was actually




                                                10
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 11 of 20




referring to ATI Practice Exams when she tells viewers of her Videos what they can expect to be

tested on their ATI exams. Rule 16(b)’s good cause requirement is satisfied on this basis alone.

        Moreover, following entry of the Court’s Order granting in part ATI’s preliminary

injunction order, the parties agreed to pause the litigation and conduct a mediation. See Doc. No.

103. Rule 16(b)’s good cause requirement is satisfied on this basis as well. See Carefusion,

2010 WL 4004874, at *4 (finding “good cause” under Rule 16(b), noting that “the Court does

not fault Plaintiff for waiting until after the June 9, 2010 mediation to file the motion [as] . . .

there would have been no need for amendment if the mediation had proved successful”).

        Second, even though ATI requested it and Parkes agreed in writing to produce it much

earlier, Parkes did not actually produce the material that forms the basis for ATI’s proposed

amendments to its copyright infringement claim until November and December 2020. And

Parkes first admitted at her December 17, 2020 deposition that when she was referring to ATI

exams in her videos, she was referring to ATI’s Practice Exams and not its Proctored Exams.

        Specifically, with respect to ATI’s proposed amendment to its copyright claim, Parkes

agreed in writing to produce “all documents and materials that [she] used or relied upon to create

the videos and study cards at issue” by June 1, 2020. See Ong Decl., Ex. F (5/20/20 email at

7:17 p.m. and 5/21/20 email at 10:38 a.m.) (emphasis added). But Parkes did not actually

produce any copies of her ATI Review Modules until November 6, 2020 (which was an

incomplete production) and then again on December 16, 2020 (which was the purportedly

complete production) just hours before her deposition on December 17, 2020. Id. ¶¶ 11–12, Exs.

K–L.8 Then, at her December 17, 2020 deposition, Parkes admitted for the first time that she



8
 And, Parkes only eventually produced these documents after repeated requests and meet-and-
confer efforts by ATI’s counsel. See Ong Decl. ¶¶ 11–13.

                                                   11
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 12 of 20




used the highlighted/annotated copies of both her 2013 and 2016 ATI Review Modules for seven

out of nine sets of her Study Cards and Videos, and used her highlighted/annotated copies of at

least her 2013 Review Modules for the other two sets (i.e., Community Health Nursing and

Pharmacology). See § 2(c) & n.6, supra.

       With respect to ATI’s proposed amendment to its trade secret claim, Parkes did not

provide any documents or testimony constituting admissions that she disclosed specific content

(i.e., questions and/or answers) on ATI’s Practice Exams until her December 17, 2020

deposition. In fact, it was only when Parkes was confronted at her deposition with her own

reference in her video as to what                                             about on their

                                      did Parkes admit that she (supposedly) was referring to

                                                      Parkes Dep. at 150:1–23. Surely, permitting

Parkes’ efforts to escape liability of misappropriating one ATI trade secret (ATI’s Proctored

Exam questions and answers) by claiming to have actually misappropriated a different ATI trade

secret (ATI’s Practice Exam questions and answers) would “create a substantial risk of

unfairness to” to ATI if it were unable to pursue claims under Parkes’ new “defense” theory. See

Walker, 2020 WL 2473706, at *3.9

       Courts have found “good cause” to amend under circumstances that are similar to those

presented here. See, e.g., Carefusion, 2010 WL 4004874, at *3–4 (good cause satisfied when

documents substantiating proposed amended claims were produced after deadline to amend and

near close of fact discovery, and plaintiff’s “reasonable decision to take [a deposition] to put that

document into context and to discover more facts that would allow it to determine whether it had



9
 To be clear, ATI continues to allege that Parkes was tipping answers to its Proctored Exams,
and has developed further evidence in support of that contention too.

                                                 12
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 13 of 20




a factual and legal basis to bring” the claim did not weigh against a good cause finding);

Quintero v. Leprino Foods Co., No. 09-855 LH/ACT, 2010 WL 11618921, at *4 (D.N.M. Dec.

9, 2010) (good cause satisfied when seeking amendment to add new parties three weeks prior to

close of fact discovery after new information was uncovered at deposition); Shields v. U.S. Bank

Nat’l Ass’n, ND, No. 05-2073-CM, 2006 WL 8440801, at *2 (D. Kan. Feb. 6, 2006) (good cause

satisfied when plaintiff did not learn, and realize the impact of, facts giving rise to amended

claims until four months after deadline to amend, which was approximately one month prior to

when motion was filed). So should the Court find here, for ATI.

       B.      ATI’s Request To Amend Also Is Justified Under Rule 15(a) Standards.

              i.       No Undue Delay or Bad Faith by ATI.

       As shown above, ATI did not unduly delay in supplementing its interrogatory responses

to include additional bases for copyright infringement and trade secret misappropriation based on

the 2013 Review Modules and the ATI Practice Exams, respectively. Rather, following a brief

pause in the ligation in early 2020 due to the COVID-19 pandemic and a joint desire to explore

mediation, Parkes withheld key documents from ATI until November and December 2020 and

made significant admissions at her December 17, 2020 deposition justifying ATI’s proposed

amendments. See § 2(c) & n.5, supra (identifying Parkes’ admissions that she used her

highlighted/annotated copies of her 2013 Review Modules to create her Study Cards and

Videos); id., n.6 (identifying Parkes’ admissions that her videos disclosed specific content,

including questions and/or answers on ATI Practice Exams). ATI updated its interrogatory

responses approximately one month later (see Ong Decl., Ex. N), and then filed this motion

within the time period directed by this Court in its February 25, 2021 Order. See Doc. No. 245.

       However, to the extent Parkes argues ATI delayed in any way in seeking leave to amend

the pretrial order to contain these supplemental claims, the Court must “focus[] on the reason for

                                                 13
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 14 of 20




any delay” when “considering the timeliness of a motion to amend.” SOFCO, LLC v. Nat’l Bank

of Kansas City, No. 08-2366-JAR, 2009 WL 3053746, at *19 (D. Kan. Sept. 18, 2009) (emphasis

added) (citation omitted). Here, it is clear that any purported delay is attributable to Parkes’

intentional withholding of key documents leading up to the eve of her deposition and her attempt

to defeat ATI’s trade secret misappropriation claim by admitting at her December 17, 2020

deposition that she is giving away questions and answers to ATI’s Practice Exams (instead of its

Proctored Exams) in her Videos. See Yurman Design Inc. v. Chaindom Enterprises, Inc., No. 99

CIV. 9307 (JFK), 2001 WL 725291, at *4 (S.D.N.Y. June 27, 2001) (“Given the fact that

Chaindom had not produced the jewelry for inspection earlier, despite Yurman’s requests, the

Court finds that Yurman did not unduly delay in filing its motion to amend its Complaint” to add

nearly identical copyright infringement claims based on the newly disclosed product); Minter,

451 F.3d 1196 at 1207 (overruling district court finding of undue delay and holding that

plaintiff’s proposed amendment to pretrial order adding new claim three weeks before trial based

on “response to [defendant’s] late disclosures” did not constitute delay).

       Nor can Parkes plausibly argue that ATI’s motion for leave to amend the Pretrial Order is

in “bad faith” when (i) ATI’s proposed amendments are based on Parkes’ own admissions at her

December 17, 2020 deposition and the documents she produced to ATI shortly before that

deposition, (ii) the proposed amendments are narrow and not futile by any stretch of the

imagination (as addressed further below), and (iii) any purported delay in filing this motion was

caused by Parkes, not ATI.

              ii.      Parkes Cannot Show That ATI’s Proposed Amendments Are Futile.

       The party “asserting futility of amendment[] ha[s] the burden of establishing futility.”

Carefusion, 2010 WL 4004874, at *5 (footnote and citations omitted). Here, Parkes cannot

satisfy her burden to show that ATI’s proposed amendments are futile.

                                                 14
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 15 of 20




       “A proposed amendment is futile if the amended claim would be subject to dismissal [and

in] determining whether a proposed amendment should be denied as futile, the court must

analyze a proposed amendment as if it were before the court on a motion to dismiss pursuant to

[Rule] 12(b)(6).” Id. (citation omitted). “In doing so, the court must accept as true all well-

pleaded factual allegations and view them in the light most favorable to the pleading party,”

here, ATI. Id. (citation omitted). “The court must then look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Id. (citations

omitted). The issue here is ‘“not whether [ATI] will ultimately prevail, but whether [ATI] is

entitled to offer evidence to support the claims.’” Id. (quoting Raytheon Aircraft Co. v. U.S., 501

F. Supp. 2d 1323, 1327 (D. Kan. 2007). Thus, the Court may only find ATI’s proposed amended

claims futile if, “viewing the well-pleaded factual allegations in the proposed [amended

pleading] as true and in the light most favorable to [ATI], the proposed claims do not contain

enough facts to state a claim for relief that are plausible on their face or the claims otherwise fail

as a matter of law.” Id.

       Here, Parkes cannot show that ATI’s proposed amendment to its copyright infringement

claim is futile. The narrow amendment that ATI is proposing, i.e., asserting infringement of

ATI’s copyrights in its 2013 Review Modules, is based on the new documents and admissions

from Parkes discussed above, which clearly establish the elements of copyright infringement

with respect to ATI’s copyrights in the 2013 Review Modules. See APO at 9–10, §4(a)(2);

Sunflower Elec. Power Corp. v. Clyde Bergemann, Inc., No. 04-1003-WEB, 2005 WL 1842754,

at *12–13 (D. Kan. Aug. 3, 2005) (rejecting futility argument and granting leave to amend

pretrial order when amendments established element of proposed new claim).




                                                  15
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 16 of 20




       Copyright infringement requires a claimant to show “(1) ownership of a valid copyright

and (2) copying of constituent elements of the work that are original.” Stan Lee Media, Inc. v.

Walt Disney Co., 774 F.3d 1292, 1299 (10th Cir. 2014) (citations omitted). A certificate of

registration of a copyright is prima facie evidence of the validity of the copyright and facts stated

in its certificate (see 17 U.S.C. § 410(c)), and ATI has already produced the copyright

registrations for the 2013 Review Modules at issue. See Ong Decl., Ex. N at 20–21, 26–28

(supplemental responses to Interrogatory Nos. 7–8); APO 9–10, § 4(a)(2). Further, as to the

second element of copying, Parkes admitted at her deposition to using her highlighted copies

(produced to ATI in November and December 2020) to create her infringing Study Cards and

Videos. See § 2(c), n.6, supra.

       Parkes also cannot show that ATI’s proposed amendment to its trade secret claim is

futile. Like ATI’s proposed amendment to its copyright infringement claim, ATI’s narrow

proposed amendment to its trade secret claim is based on Parkes’ admissions at her December

17, 2020 deposition where she admits telling her viewers what she saw—and what they can

expect to see—on ATI’s Practice Exams. See APO 6–10, § 4(a)(3). Parkes may try to argue that

the ATI Practice Exams are not ATI trade secrets because more ATI students are exposed to

them than are exposed to ATI’s Proctored Exams, but that is not sufficient to establish futility.

Parkes already has conducted extensive discovery regarding ATI’s Practice Exams and can make

that argument in a motion for summary judgment or elsewhere if she so chooses. In order to

access ATI’s Practice Exams, Parkes had to accept—and indisputably did accept, on multiple

occasions—ATI’s terms and conditions which prohibited Parkes from disclosing any content on

ATI Practice Exams. See Doc. No. 59 at 31. These non-disclosure provisions are especially

crucial as they pertain to ATI Practice Exams because ATI’s clients use the Practice Exams for



                                                 16
        Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 17 of 20




the purpose of evaluating students’ knowledge and mastery of key concepts. See Doc. No. 234

at 6.

               iii.       Parkes Will Not Suffer Prejudice if ATI’s Narrow Amendments Are
                          Allowed.

          Parkes will suffer no prejudice if ATI is allowed to amend as requested in this motion for

at least three reasons.

          First, ATI’s proposed amendment to its copyright infringement claim is based entirely on

documents and information within Parkes’ possession, i.e., (1) her own Study Cards and Videos,

and (2) her own highlighted/annotated copies of the 2013 Review Modules that she used to

create her Study Cards and Videos. See APO 7–10, § 4(a)(2). Because Parkes admitted that she

used her 2013 Review Modules to create her Study Cards and Videos, she cannot now plausibly

claim prejudice if ATI is permitted to pursue relief based on those admissions. See Prince Grp.,

Inc. v. MTS Prod., No. 95 CIV. 1160(BN), 1998 WL 273099, at *2–4 (S.D.N.Y. May 27, 1998)

(granting motion to amend pretrial order to supplement copyright claim based on newly

discovered facts as “Plaintiff's desire to use the evidence that is already part of the record for

unanticipated factual contentions regarding access is not prejudicial to defendants”).

          Second, knowing that she used ATI’s 2013 Review Modules to create her infringing

products (in addition to ATI’s 2016 Review Modules), Parkes had the full discovery period to

conduct discovery regarding the substantial similarities between ATI’s 2013 Review Modules

and Parkes’ infringing Study Cards and Videos. Instead, Parkes has maintained the same

primary defense to her copyright infringement throughout this litigation: that Parkes is

supposedly free to copy ATI’s materials because those materials contain only “non-

copyrightable nursing facts.” See, e.g., Ong Decl., Ex. Q (Parkes’ First Amended Answers to

Plaintiff’s First Set of Requests for Admission) at 3–5 (asserting that “[m]ost of the ATI review


                                                  17
    Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 18 of 20




modules contain nursing facts that are not copyrightable” and that “she used some non-

copyrightable nursing facts and nursing terms contained in ATI’s review modules to create

Parkes’ videos” and “study cards”). So Parkes cannot possibly argue that she would need

additional discovery to respond to ATI’s amendment asserting infringement of ATI’s copyrights

in the 2013 Review Modules.

       Third, ATI’s proposed narrow amendment to its trade secret claim also is based entirely

on information within Parkes’ possession, i.e., (1) ATI Practice Exams that Parkes accessed and

that were produced to Parkes prior to the depositions of key ATI witnesses, Mark Williams-

Abrams and Dr. Jerry Gorham, and (2) Parkes’ admissions at her December 17, 2020 deposition

that she disclosed specific content on the ATI Practice Exams in her Videos. See APO 6–10,

§ 4(a)(3). And Parkes does not need further discovery as to whether the ATI Practice Exams

constitute trade secrets because she propounded multiple discovery requests and cross-examined

ATI witnesses on that specific issue during fact discovery. See, e.g., Ong Decl., Exs. R (ATI

produced copies of Practice Exams that Parkes took and identified other Practice Exams made

available to students), S (identifying specific ATI Practice Exams, the number of people who

took them, the date they were created, and whether answer rationales were provided to students),

and T (cross-examination of ATI employee, Dr. Jerry Gorham, regarding Practice Exams).

       In sum, Parkes would not be prejudiced if she is required to respond to ATI’s narrow

proposed amendments, which are based on documents and deposition testimony provided by

Parkes herself late in the fact discovery period. See Yurman, 2001 WL 725291, at *4; Sunflower,

2005 WL 1842754, at *11–14 (granting motion to amend pretrial order to add new claim based

in part on “ [Defendant’s] non-responsive replies to discovery requests” and over prejudice

argument given that new claim is so “closely related” to existing claims).



                                                18
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 19 of 20




V.     CONCLUSION

       For the reasons set forth above, ATI respectfully requests that the Court grant its motion

to amend the Pretrial Order.

//

//

Dated: March 5, 2021                         Respectfully submitted,

                                             STINSON LLP

                                             /s/ Robin K. Carlson
                                             Timothy J. Feathers (KS Bar No. 13567)
                                             Robin K. Carlson (KS Bar No. 21625)
                                             1201 Walnut Street, Suite 2900
                                             Kansas City, MO 64106-2150
                                             Tel.: 816-691-2754
                                             Fax: 816-412-1134
                                             timothy.feathers@stinson.com
                                             robin.carlson@stinson.com

                                             and

                                             GOODWIN PROCTER LLP

                                             Brett M. Schuman (Admitted Pro Hac Vice)
                                             Nicholas M. Costanza (Admitted Pro Hac Vice)
                                             Three Embarcadero Center, 24th Floor
                                             San Francisco, CA 94111
                                             Tel.: 415-733-6000
                                             Fax: 415-677-9041
                                             bschuman@goodwinlaw.com
                                             ncostanza@goodwinlaw.com

                                             I. Neel Chatterjee (Admitted Pro Hac Vice)
                                             Andrew S. Ong (Admitted Pro Hac Vice)
                                             601 Marshall Street
                                             Redwood City, CA 94063
                                             Tel.: 650-752-3100
                                             Fax: 650-853-1038
                                             nchatterjee@goodwinlaw.com
                                             aong@goodwinlaw.com



                                               19
     Case 2:19-cv-02514-JAR-KGG Document 259 Filed 03/05/21 Page 20 of 20




                                    Attorneys for Plaintiff
                                    ASSESSMENT TECHNOLOGIES INSTITUTE,
                                    L.L.C.




                                      20
165471071
